- 7 Jesse J. Van Bommel, M.D.

._,.-f- |
w
w t

UNITED STATES DISTRICT COURT
EASTERN DISTR_ICT OF WISCONSIN

 

ADMINISTRATIVE INSPECTIONS OF
MEDICAL CLINICS OPERATED BY:

Jesse J. Van Bornmel, M.D. Mise. No. .\_q_-_M-_Q.GS-

13760 W. Capitol Drive
Brookneld, WI 53005 \‘i- M - 004

N51Wl69ll OId Hickory Road
Menomonee Falls, WI 53051

 

ADM]NISTRATIVE lNSPECTION WARRANT

 

To: I..aurie Kaufmann and any other authorized employee of the Drug Enforcement
Adrninistration of the United States Department of Justice:

An application for an administrative inspection warrant has been made and probable
cause as defined by Title 21, United States Code (U.S.C.), Sections 880(d)(1), 880(b)(3)(A),
880(b)(3)(B) and 880(b)(3)(C) has been shown by the affidavit of Diversion lnvestigator Laurie

~ Kaufmann of the Drug Enforcement Administration (“DEA’-’-),-- for an inspection of the controlled

premises of Jesse J. Van Bommel, M.D. at two locations: 13760 W. Capitol Drive, Brookfield,
Wisconsin and N51W16911 Old Hickory Road, Menominee Falls, Wisconsin.

The Application for Administrative Inspection Warrant is based upon a valid public
interest in the effective enforcement of Title II of the Comprehensive Drug Abuse Prevention
and Control Act of 1970, based on the facts and circumstances set forth in the warrant
application, and because there is no record of any inspection of this registrant’s controlled
premises, as defined by 21 U.S.C. § 880, and because periodic inspections are in the interest of

a the health and safety of the public and the proper administration of the Act. For these reasons,

such an inspection is appropriate pursuant to 21 U.S.C. §880.

Therefore, pursuant to 21 U.S.C. §880, you are hereby authorized to enter the above-
described controlled premises during ordinary business hours and inspect it in a reasonable
manner, and to a reasonable extent, including all controlled substances on the premises, records,
files, reports, prescriptions, official order forms, and documents required to be made, kept, and
maintained under the provisions of the Controlled Substances Act (“CSA”).

You are hereby further authorized to seize from the above-described controlled premises
such records, reports, documents, prescriptions, files, and inventories as are appropriate to the
effective accomplishment of the inspection and for the purpose of verifying their correctness or
that are used or intended to be used in violation of the CSA. You are hereby authorized to seize
from the above-described controlled premises any controlled substances not legally obtained

You are hereby further authorized to inspect, within reasonable limits and in a reasonable
m er, all records, files, and papers appropriate for verification of the records, reports, and
d uments required to be kept as set forth in 21 U.S.C. §880(b)(3)(A) or otherwise bearing on
e provisions of 21 U.S.C. §§801 through 904, and Title 21, Code of Federal Regulation
/- (C.F.R.), Sections 1300 through 1308.

The authority to inspect and seize the items and information described above extends to
electronically stored or maintained records, documents, and prescriptions

Unless the registrant consents in writing, the inspection shall not extend to financial data,
sales data other than shipment data., or pricing data.

A prompt return shall be made by the inspecting officers to the undersigned magistrate

judge, showing that the inspection has been completed and accounting for all property seized
pursuant to this warrant, not later than ten days from the issuance of this warrant

Dated: .. 10 291

 

Eastem District of Wisc sin

RETURN

Laurie Kaufmann, Diversion lnvestigator, Milwaukee District Ol’l`lce, Drug Enf`orcement Administration
(DEA), received an Administrative lnspection Warrant (AIW), l9-M-004, on January lO, 2019. A copy
of the Warrant is attached to this retum.

On January 14, 2019, at approximately 9:30 a.m., Diversion lovestigator Kaufmann served the
Administrative inspection Warrant at 13760 W. Capitol Drive, Brook{ield, Wisconsin, a premise
described in the Warrant. The original copy of the warrant was left with Jesse J. Van Bommel, M.D. The
Investigators did not go to the Menomonee Falls location also listed in the AIW.

During the course of the AIW, records were reviewed and interviews were conducted The following
items were obtained from the abovementioned location:

¢ 19 patient files (see attached DEA receipt for itemized list)

0 2 appointment books, 2017-2018 and 2018-2019

 

Lau'rie Kaufmann \‘
Diversion Investigator
Drug Enforeernent Adminisn'ation

45_

Subscribed and sworn to and returned before me this day of January, 2019.

 

Eastern District of Wisc sin

3 ' 3

u.s. oEPAnTMENT oF .lusncE - onuG ENFoF\cEMENT AanlemAnoN
RECE|PT FOFl CASH OFl OTHEFI lTEN|S

 

 

 

 

 

TO: (Name, Tlt|e, Address (including ZlP CODE), `rf applicab|e) F|LE NO. G-DEP |DENT|F|EF|
J€$c J_'drob wm BOMMEL/ F|LEM
W CWW _D/ovc/~/§?o@
pra.£:f) '@/d , WI
°"TE 0/ - /L/ f ao/q
DlV|S|ON/DlSTR|CT OFFlCE

 

 

nwme Dmmr Z)Ff`z,o wood

 

l hereby acknowledge receipt of the following described mh or other item(s).
which was given into my custody by the above named individual.

AMOUNT or QlilANTl`l'Y DESCR|PT|ON OF rl'EM(Sl m ._ PURPOSE (ll ADD|iCablBi
-’l (M’jf 515"@ 70a/m HO'M.S ,mmv:)z:gl@
” ” “' 770/m gmqu " "
il " " " ibm/il /’a//mor/\/ " "
£1(” 7 ”) ?oo/ewL/L Wm:;e, " ”
.’[ /"5") Don éwr)/ ” ’
j f "'s",) jdsz /¢DLIZ fm
_l 5 ”5") jdm£r pab/ad " ”
l/"o'”) Mz/M, &m/Zr© * "
l 6 "5 ') Debom/) sin/551 ”
Z . w '-1 ing 2 : §§ ' l /I
l 7” C,/an¢?)/Qh€/e,f/o c%n " ”
il " ” ' .D/m/m. skoth "'
1 ”/” M€t;/K F€mmar)/) '/”
j ”/" ~ Ch/}n’/i’&l, /mP/V ' 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rt ;/ '_`I c
_’Z f/ Barbam. \/ ach/mr "
j /ll i///’)r‘m/j 719/imm m
HECENED Bv (signaruro) NAME AND TlTLE (Print Or Tvpel
wnnessEDBY(signomro) NAMEANDTrrLE(PrimorT } ja k//’. 9 hon
W ‘E/'/_Zé éCH` N€m`$vh\) /47/-&/ \S`j'

 

 

FoaM D 2 (aoa) Pnsw'oos od?rioos obsolete Eloosonio Form version Beosgnod in Jeu=% 5.2 vorsson'

3 3

u.s. DEPARTMENT oF JusncE - onuG ENFoncEMENT AanNlSTnA'noN
RECE|PT FOR CASH OFl OTHEFl lTEMS

TO: (Name. Tltle, Address (inc|uding ZlP CODE). if applicable) F|LE NO.

I!.§se jacob VAN newman mm

/37¢,,0 w Capmt£ Dr.
B/oo,bfddM/C

 

 

G-DEP |DENT|F|EF{

 

 

 

 

_ TE 0/ '/L/-QO/Q
DN|S|ONID|STR|CT OFFlCE

lar/bow 'Dm'“md/ %1'¢€, (MDO)

 

I hereby acknowledge receipt of the following described cash or other item(s),
which was given into my custody by the above named individual

AMOUNT Or OUANT|TY DESCF||PT|ON OF ITEM

1 aaa/50 M@_wr gem/mm FB% A/o)
_J‘f»/dr»j/ 140 darden JFM/_/oprouj/') 5 " "')
_’I " ” ?or/ Mm/eu / ”")

 

PURPOSE (lf ADD|icablel

 

 

 

 

 

 

(/iar¢o:d¢'; W.¢;=#rru-»-?‘Oh./a._)
l 2017/2013 Sch¢dotle 3005
j- ` _ 20/?)~20/¢'1 CC`J’:¢M Zos/¢_.»

 

 

 

 

 

 

 

 

 

 

 

 

 

FlECElVED BY (Signature) wm NAME AND T|TLE (Prirrt or Type)
197th W;S. Dl ve wm V£

\MTNESSEDBY 5 m NAME ANDT
( lgna re) |TLE(Printor'|'ype) 30 £/hj(/M

’)L)¢c,ue=-" 571be N¢u-'-SDM l A,W ¢_
FOFlM DEA (8-02) PNVIDUS editions ObSOMB EBCh'OrIiG FotTn Vefsiol'l DBSlgan in JelFOE 52 VSI'BiOI'|

 

 

